Case 19-32231-jal            Doc 351        Filed 09/21/20      Entered 09/21/20 16:48:16          Page 1 of 3




                                 UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF KENTUCKY

    ---------------------------------------------------------   x
    In re:                                                      :             Chapter 11
                                                                :
    INSIGHT TERMINAL SOLUTIONS, LLC et al.1                     :             Case No. 19-32231
                                                                :
                                                 Debtors.       :             Jointly Administered
                                                                :
                                                                :             Judge Lloyd
                                                                :
    ---------------------------------------------------------   x

                       AUTUMN WIND LENDING, LLC’S MOTION FOR AN
                       EMERGENCY TELEPHONIC STATUS CONFERENCE

           Autumn Wind Lending, LLC (“Autumn Wind”), by its undersigned attorneys, submits this

motion requesting an emergency telephonic status conference (the “Motion for Emergency Status

Conference”) with respect to the above captioned cases and on Oakland Bulk & Oversized

Terminal’s (“OBOT”) motion to terminate the automatic stay (the “Motion to Terminate”) [Docket

No. 304]. In support of the Motion for Emergency Status Conference, Autumn Wind respectfully

states as follows:

                                              RELIEF REQUESTED

           1.       On September 18, 2020, the Court, via email, notified the parties in these cases that,

on its own motion, it was continuing the confirmation hearings scheduled to be heard on September

22 and 23, 2020. However, no new dates have been established for the continued confirmation

hearings.

           2.       Additionally, Autumn Wind respectfully requests that the Court hear the Motion to

Terminate by or before September 25, 2020 to avoid the automatic stay automatically being


1
   The Debtors in these chapter 11 cases are Insight Terminal Solutions, LLC (Case No. 19-32231) and Insight
Terminal Holdings, LLC (Case No. 19-32232). The Court has ordered the joint administration of these chapter 11
cases. The docket in this Case No. 19-32231 should be consulted for all matters affecting the above listed cases.
Case 19-32231-jal     Doc 351      Filed 09/21/20     Entered 09/21/20 16:48:16        Page 2 of 3




modified to allow the relief set forth in the Motion to Terminate. The Motion to Terminate was

initially scheduled for a hearing on September 22, 2020, but due to the continuance, any subsequent

hearing after September 27, 2020 will be after the statutory period set forth pursuant to 362(e)(1)

of the Bankruptcy Code automatically terminating the automatic stay.

       WHEREFORE, Autumn Wind respectfully requests that this Court schedule an expedited

telephonic emergency hearing on or before September 25, 2020.


Dated: September 21, 2020                    Respectfully submitted,

                                             Robert M. Hirsh (admitted pro hac vice)
                                             Rachel Maimin (admitted pro hac vice)
                                             Phillip Khezri (admitted pro hac vice)
                                             Lowenstein Sandler LLP
                                             1251 Avenue of the Americas
                                             17th Floor
                                             New York, NY 10020
                                             Telephone: (212) 262-6700
                                             rhirsh@lowenstein.com
                                             rmaimin@lowenstein.com
                                             pkhezri@lowenstein.com

                                                      -and-

                                             /s/ Edward M. King
                                             Ronald E. Gold
                                             Edward M. King
                                             FROST BROWN TODD LLC
                                             400 W. Jefferson Street, 32nd Floor
                                             Louisville, KY 40202
                                             Telephone: (502) 589-5400
                                             Facsimile: (502) 581-1087
                                             rgold@fbtlaw.com
                                             tking@fbtlaw.com

                                             Counsel for Autumn Wind Lending, LLC




                                                -2-
Case 19-32231-jal          Doc 351   Filed 09/21/20   Entered 09/21/20 16:48:16      Page 3 of 3




                                     CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was served on September 21, 2020
electronically through this Court’s CM/ECF system at the electronic addresses as set forth in the
ECF system, including the Office of the United States Trustee and other persons receiving
electronic notifications in this case.


                                                      /s/ Edward M. King
                                                      COUNSEL FOR AUTUMN
                                                      WIND LENDING, LLC


0142761.0723131 4849-0933-7036v3




                                                -3-
